 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7                                   WESTERN DISTRICT OF WASHINGTON
                                               AT SEATTLE
 8
         GABRIEL ECKARD,
 9
                                           Plaintiff,                 CASE NO. C19-0813-RSM
10
               v.
11                                                                    ORDER ADOPTING REPORT AN
         MICHAEL RIZK, et al.,                                        RECOMMENDATION AND
12                                                                    DISMISSING ACTION
                                           Defendants.
13

14
              This matter comes before the Court on the Report and Recommendation of the Honorable
15
     Mary Alice Theiler. Dkt. #6. Plaintiff Gabriel Eckard has not filed objections. Instead, Mr.
16
     Eckard has filed a Motion to Dismiss to withdraw his Complaint without further explanation. Dkt.
17
     #7. It is clear to the Court that Mr. Eckard wishes to withdraw his Complaint to avoid dismissal
18
     counting as a strike under 28 U.S.C. § 1915(g), as recommended by Judge Theiler.1 This strategy
19
     is not permitted by the Court. See Love v. Jones, 2018 U.S. Dist. LEXIS 104595 (S.D. Fla. Jun.
20

21   1
       28 U.S.C. § 1915(g) states, “[i]n no event shall a prisoner bring a civil action or appeal a judgment in a civil action
     or proceeding under this section if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
22   any facility, brought an action or appeal in a court of the United States that was dismissed on the grounds that it is
     frivolous, malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
23   danger of serious physical injury.”


     ORDER DISMISSING ACTION
     PAGE - 1
 1   20, 2018) (“Allowing prisoners to file multiple complaints, wait until they are screened, and then

 2   dismiss only those found to be wanting… would frustrate Congressional intent in enacting the

 3   PLRA.”); Davis v. Huskipower Outdoor Equip. Corp., 936 F.2d 193, 199 (5th Cir. 1991).

 4          Accordingly, having reviewed plaintiff’s civil rights complaint, the Report and

 5   Recommendation of Mary Alice Theiler, United States Magistrate Judge, and the remaining

 6   record, the Court hereby finds and ORDERS:

 7         1. The Report and Recommendation (Dkt. #6) is ADOPTED;

 8         2. Plaintiff’s complaint (Dkt. #5) and this action are DISMISSED with prejudice for failure

 9             to state a claim on which relief may be granted under 28 U.S.C. § 1915(e)(2)(B)(ii). The

10             Clerk shall count this dismissal as a strike under 28 U.S.C. § 1915(g); and

11         3. The Clerk is directed to send copies of this Order to plaintiff and to the Honorable Mary

12             Alice Theiler.

13          DATED this 8 day of July 2019.

14

15                                                A
                                                  RICARDO S. MARTINEZ
16                                                CHIEF UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

     ORDER DISMISSING ACTION
     PAGE - 2
